Citation Nr: 0502479	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  02-20 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II.

2.  Entitlement to secondary service connection for a 
psychiatric disability, to include depression and post-
traumatic stress disorder (PTSD), secondary to his diabetes 
mellitus, Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION


The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
service connection for diabetes mellitus, Type II and a 
psychiatric disability, to include depression and PTSD, 
secondary to his diabetes mellitus, Type II.

In June 2003, the veteran appeared and testified at a 
personal hearing.  A transcript of that hearing is associated 
with the claims folder.  In August 2003 the veteran waived 
agency of original jurisdiction (AOJ) consideration for all 
additional evidence submitted.

The Board remanded this claim in February 2004 for further 
development.  The RO issued a supplemental statement of the 
case (SSOC) in April 2004, which continued to deny the 
veteran's claims.  This claim has been returned to the Board 
for further adjudication.


FINDINGS OF FACT


1.  The veteran did not serve in the Republic of Vietnam.

2.  The medical evidence of record indicates that the veteran 
has a current diagnosis of Type II diabetes mellitus.

3.   The veteran's Type II diabetes mellitus began many years 
after service and is not the result of a disease, injury, or 
other incident of service.

4.  The medical evidence of record indicates that the veteran 
has a current diagnosis of PTSD and major depression.

5.  Neither the veteran's PTSD nor his depression is the 
result of a disease, injury, or other incident of service.


CONCLUSIONS OF LAW


Type II diabetes mellitus was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1116  
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 

A psychiatric disability, to include depression and PTSD, was 
not incurred in or aggravated by service or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty in the United States Army 
from May 1968 to May 1970.

The veteran's February 1968 entrance Standard Forms (SF) 88 
and 89 did not indicate that he suffered from diabetes 
mellitus, Type II.  The veteran's DD Form 214 indicated that 
his military occupational specialty (MOS) was a light vehicle 
driver.  In December 1968 the veteran was treated for a cold 
at the Ireland Army Hospital at Ft. Knox, Kentucky.  In 
August 1969 the veteran was seen at the optometry clinic at 
Ft. Knox, Kentucky.  In December 1969 the veteran was seen 
twice at the Ireland Army Hospital at Ft. Knox, Kentucky for 
gastroenteritis.  The veteran's April 1970 separation SF 88 
and 89 did not indicate that he suffered from diabetes 
mellitus, Type II.


The veteran submitted VA medical records dated February 
through August 2001.  The medical records addressed the 
veteran's continued treatment for right face and arm numbness 
and right arm weakness, beginning February 2001.  The veteran 
underwent a coronary bypass graft (CABG) on August 9, 2001.

The veteran submitted a private medical examination report 
from the E.M.C., dated November 2001.  The examiner concluded 
the veteran suffered from diabetes mellitus resulting in 
peripheral vascular disease, coronary artery disease and 
ischemic heart disease more likely than not related to 
diabetes.

VA medical records dated August 2001 through March 2002 
detailed follow up care for the veteran's CABG.

Outpatient treatment records from the Tulsa Veterans Center 
dated September 2001 through October 2002 detailed the 
veteran's treatment for depression and PTSD.

In January 2002, the RO requested the veteran's complete 
service medical records.  The National Personnel Records 
Center (NPRC) responded that the records had been mailed.

The veteran submitted private medical records from H.M.C. 
dated January 2002.  The veteran underwent a two-dimensional 
echocardiography with spectral Doppler and color flow 
imaging.  The study was consistent with ischemic heart 
disease with fairly good functional capacity.

In July 2002, the NPRC responded to the veteran's request for 
information.  The letter indicated that there was no record 
of any Vietnam service shown in his service record.

Muskogee VAMC records for 2002 detailed the veteran's 
treatment for his diabetes mellitus, Type II and psychiatric 
disorders.

Muskogee VAMC records dated June 2003 indicated that the 
veteran had been in long term treatment for PTSD secondary to 
trauma that he experienced while serving in Vietnam and Laos.  
The examiner stated that the veteran was exposed to 
herbicides in Southeast Asia as well as in the United States 
and was currently dealing with diabetes.

Later in June 2003, the veteran primary care physician, 
W.R.B., D.O. submitted a letter in support of the veteran's 
claims.  The letter indicated that the veteran had been 
treated since 1994 for diabetes mellitus, Type II and 
anxiety.

The veteran submitted a statement in June 2003.  It alleged 
that he was assigned on temporary duty to the Special 
Transportation Group (STG) out of Ft. Meade, Maryland in 
December 1968.  He stated that in the first two weeks of 
January 1969 he transported a briefcase from STG headquarters 
in Maryland to the U.S. embassy in Saigon and spent several 
days there.  He then escorted a prisoner from Long Bien Jail 
back to the United States.  The veteran alleged sometime 
between late July and early August 1969 he transported a 
briefcase to the ambassador at the embassy in Vientienne, 
Laos.  The veteran also stated that he traveled to numerous 
European cities while on active duty.

The veteran claimed his last trip to Southeast Asia took 
place late February to early March 1970.  He was assigned to 
take a bag from the 7th Air Force landing area to the air 
attaché in Vientienne, Laos, then on to Long Tieng to the 
headquarters of General Vang Pao.

During his Board hearing in June 2003, the veteran stated 
that he was required to escort a man from Tan Son Nhut to 
Washington and then back.  Upon their return to Asia, the 
veteran alleged that he dropped the man off in a landing zone 
near Khe Sanh.  Several days later, the veteran saw a picture 
of the man he had escorted.  The man had been murdered.  The 
veteran and several others went to retrieve the body of the 
man, but were unsuccessful.  The veteran then described a 
battle in a village near where the man had been dropped off.

In the decision dated February 2004, the Board remanded this 
claim to contact NPRC and obtain complete 1st STG records 
from Ft. Meade, Maryland and Tan Son Nhut air base in the 
Republic of Vietnam from December 1968 through March 1970.  
In April 2004 the NPRC responded that the veteran's service 
record did not indicate any documents from Ft. Meade or the 
Republic of Vietnam and the requested documents were not of 
record.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated October 2001, the RO 
informed the veteran of the elements necessary to 
substantiate his claim.
 
Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The October 2001 letter informed the 
veteran that the RO would assist him in obtaining such things 
as medical records, employment records or records from other 
Federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The October 2001 letter requested the veteran submit 
evidence that he currently had a physical or mental 
disability.  He was also informed that he could submit his 
own statement or statements from other people describing his 
physical or mental disability symptoms.  The RO also 
requested the veteran fill out VA Forms 21-4142 for each 
doctor or hospital he visited.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for diabetes mellitus, Type II and his 
psychiatric disorders.  There are no outstanding records to 
obtain.  When the veteran has provided information about 
where he was treated for his claimed conditions, the VA has 
obtained said records.  Therefore, for all of the 
aforementioned reasons, it is determined that the veteran was 
not prejudiced by the RO's not specifically requesting that 
the veteran provide any evidence in his possession that 
pertained to his claim.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Analysis

Diabetes Mellitus, Type II

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); see 
also Cosman v.  Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2004).

Type II diabetes is deemed to be associated with herbicide 
exposure if a veteran was exposed to a herbicide agent during 
active military, naval, or air service, and if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 
3.309(e) (2004); see also 38 U.S.C.A. § 1116(f) (West 2002), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) [which added diabetes mellitus (Type II) to the list 
of presumptive diseases as due to herbicide exposure].  The 
Agent Orange presumptions may serve to satisfy elements the 
Hickson elements of in-service incurrence of a disease or 
injury and a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The veteran's service personnel records did not indicate that 
he had in-country service in the Republic of Vietnam.  The 
veteran alleged that he had been assigned on temporary duty 
to the 1st STG out of Ft. Meade, Maryland in December 1968 to 
escort prisoners around the United States and Southeast Asia 
as well as transport intelligence documents between the 
United States and Southeast Asia.  The veteran alleged that 
he was in the Republic of Vietnam and Laos in December 1968, 
August 1969, December 1969 and February 1970.

Service medical records dated December 1968, August and 
December 1969 and February 1970 show the veteran received 
treatment at Ft. Knox, Kentucky.  The evidence of record does 
not show that the veteran was treated at Ft. Meade or at any 
medical facility in the Republic of Vietnam or Laos.

In this case, the veteran's service records, including his DD 
Form 214 and personnel records, reflect that his military 
occupational specialty was a light vehicle driver.  These 
records do not show that the veteran was awarded a medal 
indicative of combat or that he was in combat during service 
in Vietnam.  

The Board notes that because the veteran's service records 
were provided by an agency of the U.S. Government, reliance 
upon them is consistent with the well-recognized reliance 
placed by VA upon service department determinations.  See 38 
C.F.R. §§ 3.203(a), (c) (2004); Sarmiento v. Brown, 7 Vet. 
App. 80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Based on these records, the Board finds that the 
veteran did not serve in combat during service and that 38 
U.S.C.A. § 1154 is accordingly inapplicable.

The evidence of record demonstrates that the veteran 
currently suffers from diabetes mellitus, Type II.  However, 
as the veteran has failed to establish that he had in-country 
service in the Republic of Vietnam, he is unable to avail 
himself of the presumption of herbicide exposure.  See 38 
C.F.R. § 3.309(e) (2004); see also 38 U.S.C.A. § 1116(f) 
(West 2002)

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for diabetes mellitus, 
Type II, is denied.  See 38 U.S.C.A §5107 (West 2002).

Psychiatric Disorder, Secondary to Diabetes Mellitus, Type II

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed.Cir. 2000).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2004). The United 
States Court of Appeals for Veterans Claims (Court), 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  To establish a claim 
for secondary service connection, a veteran must demonstrate 
that a current disability is the result of a service- 
connected disability.  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  See Black v. Brown, 10 Vet. App. 279 
(1997).

The veteran has claimed that his psychiatric disorder is 
secondary to his diabetes mellitus, Type II.  The veteran has 
failed to establish that he had in-country service in the 
Republic of Vietnam.  As such, he has failed to demonstrate 
that his current psychiatric disability is the result of a 
service- connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for secondary service connection for a 
psychiatric disorder must be denied.  38 U.S.C.A §5107 (West 
2002).


ORDER


Entitlement to service connection for diabetes mellitus, Type 
II, is denied.

Entitlement to secondary service connection for a psychiatric 
disability, to include depression and PTSD, secondary to 
diabetes mellitus, Type II, is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


